77 F.3d 489
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert William KIMBLE, Sr., Plaintiff-Appellant,v.William H. REHNQUIST, Chief Justice, United States SupremeCourt, Defendant-Appellee.
No. 95-55592.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1996.*Decided Feb. 12, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Robert William Kimble, a California state prisoner, appeals pro se the district court's dismissal for lack of prosecution of his action filed pursuant to Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971) brought against William H. Rehnquist, Chief Justice of the United States Supreme Court.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We may affirm the district court on any basis supported by the record.  Shaw v. California Dep't of Alcoholic Beverage Control, 788 F.2d 600, 603 (9th Cir.1986).


4
It is well-settled that judges are absolutely immune from liability for damages for acts performed in a judicial capacity.  Supreme Court of Virginia v. Consumers Union of United States, Inc., 446 U.S. 719, 734-35 (1980);  Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en banc).  "Judicial immunity applies 'however erroneous the act may have been, and however injurious in its consequences it may have proved to the plaintiff.' "  Ashelman, 793 F.2d at 734-35 (quoting Cleavinger v. Saxner, 474 U.S. 193, 199-200 (1985)).   A judge lacks immunity only where he acts in the clear absence of all jurisdiction or where he performs an act that is not judicial in nature.   See id.


5
Here, Kimble's complaint alleges that various federal judges, including Chief Justice Rehnquist, violated his constitutional rights by not granting him habeas corpus relief.   Because Kimble's allegations involve acts that are within the scope of Chief Justice Rehnquist's judicial duties, Chief Justice Rehnquist is entitled to absolute judicial immunity.   See id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Kimble's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3